DETAILED ACTION
Claims 2, 7-8, 13-17, 19-20 and 25 are amended. Claims 1, 6, 12, 18 and 24 are cancelled. Claims 2-5, 7-11, 13-17, 19-23 and 25 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13, 19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 7, 13, 19 and 25, the newly added claim limitation of calibrate (calibrating) the depth of focus during a calibration process so that the depth of focus varies in a plurality of dimensions has no support in the specification and therefore constitutes new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8-9, 11, 14-15, 17, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio (US 20160011657) in view of Wezowski (US 20070279591).
As per claim 2, Estacio discloses a computing system (Fig. 15; [0022]; [0053]) comprising:
a graphics processor ([0026]; [0045]);
a central processing unit (#274; [0053]); and
a memory (#276) including a set of instructions, which when executed by one or more of the graphics processor or the central processing unit ([0054]-[0055]), cause the computing system to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]);
trigger an associated action based on the first facial expression, the secondary input ([0032]-[0036]; [0045]).
However, Estacio does not teach detect a focal point associated with the user;
identify a depth of focus associated with the user;
set a position of a focus area based on the focal point;
set a size of the focus area based on the depth of focus; and 
trigger an associated action based on the focus area.
Wezowski teaches detect a focal point (Fig. 1, #130) associated with the user ([0046]; [0074]);
identify a depth of focus associated with the user ([0051]; [0055]-[0061]);
set a position of a focus area (#160/530) based on the focal point ([0046]; [0060]);
set a size of the focus area (#160/530) based on the depth of focus ([0046]; [0060]); and 
trigger an associated action based on the focus area (#160/530; [0046]; [0060]; [0074]-[0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the distance measurement disclosed by Wezowski to the invention of Estacio so as to provide adjusting a scale of content displayed on the device based on the distance (Wezowski: [0005]).
As per claims 3, 9, 15 and 21, Estacio discloses the system (apparatus) (at least one non-transitory computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20), wherein the associated action is one or more of a zoom or a pan (Figs. 5A-B, 6A-B; [0034]-[0035]).
As per claims 5, 11, 17 and 23, Estacio discloses the system (apparatus) (at least one non-transitory computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20), wherein the secondary input is a second facial expression of the user that is different from the first facial expression ([0027]; [0045]).
As per claim 8, Estacio discloses an apparatus (Fig. 15; [0053]) comprising:
a memory (#276; [0054]); and
logic (#274) communicatively coupled to the memory (#276), wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware ([0053]-[0054]), the logic communicatively coupled to the memory to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); 
trigger an associated action based on the first facial expression, the secondary input ([0032]-[0036]; [0045]).
However, Estacio does not teach detect a focal point associated with the user;
identify a depth of focus associated with the user;
set a position of a focus area based on the focal point;
set a size of the focus area based on the depth of focus; and 
trigger an associated action based on the focus area.
Wezowski teaches detect a focal point (Fig. 1, #130) associated with the user ([0046]; [0074]);
identify a depth of focus associated with the user ([0051]; [0055]-[0061]);
set a position of a focus area (#160/530) based on the focal point ([0046]; [0060]);
set a size of the focus area (#160/530) based on the depth of focus ([0046]; [0060]); and 
trigger an associated action based on the focus area (#160/530; [0046]; [0060]; [0074]-[0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the distance measurement disclosed by Wezowski to the invention of Estacio so as to provide adjusting a scale of content displayed on the device based on the distance (Wezowski: [0005]).
As per claim 14, Estacio discloses at least one non-transitory computer readable storage medium (Fig. 15, #276) comprising a set of instructions, which when executed by a computing device (#274; [0053]-[0054]), cause the computing device to:
detect a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detect a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); 
trigger an associated action based on the first facial expression, the secondary input ([0032]-[0036]; [0045]).
However, Estacio does not teach detect a focal point associated with the user;
identify a depth of focus associated with the user;
set a position of a focus area based on the focal point;
set a size of the focus area based on the depth of focus; and 
trigger an associated action based on the focus area.
Wezowski teaches detect a focal point (Fig. 1, #130) associated with the user ([0046]; [0074]);
identify a depth of focus associated with the user ([0051]; [0055]-[0061]);
set a position of a focus area (#160/530) based on the focal point ([0046]; [0060]);
set a size of the focus area (#160/530) based on the depth of focus ([0046]; [0060]); and 
trigger an associated action based on the focus area (#160/530; [0046]; [0060]; [0074]-[0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the distance measurement disclosed by Wezowski to the invention of Estacio so as to provide adjusting a scale of content displayed on the device based on the distance (Wezowski: [0005]).
As per claim 20, Estacio discloses a method (Abstract) comprising:
detecting a first facial expression (i.e., squint) of a user ([0027]; [0037]-[0040]; [0045]);
detecting a secondary input (i.e., lowered eyebrows) from the user that is associated with the first facial expression ([0027]; [0045]); and
triggering an associated action based on the first facial expression, the secondary input ([0032]-[0036]; [0045]).
However, Estacio does not teach detecting a focal point associated with the user;
identifying a depth of focus associated with the user;
setting a position of a focus area based on the focal point;
setting a size of the focus area based on the depth of focus; and 
triggering an associated action based on the focus area.
Wezowski teaches detecting a focal point (Fig. 1, #130) associated with the user ([0046]; [0074]);
identifying a depth of focus associated with the user ([0051]; [0055]-[0061]);
setting a position of a focus area (#160/530) based on the focal point ([0046]; [0060]);
setting a size of the focus area (#160/530) based on the depth of focus ([0046]; [0060]); and 
triggering an associated action based on the focus area (#160/530; [0046]; [0060]; [0074]-[0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the distance measurement disclosed by Wezowski to the invention of Estacio so as to provide adjusting a scale of content displayed on the device based on the distance (Wezowski: [0005]).
Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio in view of Wezowski in view of Savastinuk (US 20150378433).
As per claims 4, 10, 16 and 22, Estacio in view of Wezowski discloses the system (apparatus) (at least one non-transitory computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20).
However, the prior art of Estacio and Wezowski do not teach the secondary input from the user is one or more of a pulse of the user, a heart rate of the user or a gesture of the user.
Savastinuk teaches the secondary input from the user is one or more of a pulse of the user, a heart rate of the user or a gesture of the user ([0051]-[0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the input detection feature of Savastinuk to the invention of Estacio in view of Wezowski so as to identify a user among multiple individuals detected by comparing a physiological condition (Savastinuk: Abstract).
Claims 7, 13, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Estacio in view of Wezowski in view of Zhou (US 20150215601).
As per claims 7, 13, 19 and 25, Estacio in view of Wezowski discloses the system (apparatus) (at least one computer readable storage medium) (method) of claim 2 (claim 8) (claim 14) (claim 20), wherein the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising):
determine(ing) a focus distance associated with the focal point (Wezowski: [0046]; [0055]-[0060]); and
determine(ing) the focus area based on the focus distance (Wezowski: [0046]; [0055]-[0060]; [0074]-[0078]).
   However, the prior art of Estacio and Wezowski do not teach the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising): calibrate(ing) the depth of focus during a calibration process so that the depth of focus varies in a plurality of dimensions.
Zhou teaches the instructions, when executed, cause the computing system (device) (the logic coupled to the memory is) to (further comprising): calibrate(ing) the depth of focus during a calibration process so that the depth of focus varies in a plurality of dimensions ([0162]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the calibration process disclosed by Zhou to the invention of Estacio and Wezowski so that the viewer’s eye lens information, eye ball position, or brain-wave patterns can be stored as calibration standards of the focus depth of a specific viewer. 
Response to Arguments
Applicant’s arguments with respect to claims 2, 8, 14 and 20 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622